 



EXHIBIT 10.3

U.S. BANCORP
RESTRICTED STOCK AWARD AGREEMENT

                      Number of U.S.             Bancorp Common   Social
Security AWARDED TO

--------------------------------------------------------------------------------

  Award Date

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

  xxx-xx-

--------------------------------------------------------------------------------


  Final Vesting Date

--------------------------------------------------------------------------------

       

To accept receipt of the Common Stock and to agree to the terms and conditions
of the Plan and this Agreement, take no action. To reject receipt of the Common
Stock and the terms and conditions of the Plan and this Agreement, please notify
Karen Bulman, Stock Option Administration in Human Resources at U.S. Bancorp,
5065 Wooster Road, CN-OH-L2HR, Cincinnati, OH 45226, in writing within 30
calendar days of the day you receive this document. Failure to notify in a
timely manner will result in your acceptance of the Common Stock and the terms
and conditions of the Plan and this Agreement.

THIS AGREEMENT is made as of the date in the box above labeled “Award Date” (the
“Award Date”) by and between U.S. Bancorp, a Delaware corporation (the
“Company”), and the individual named in the box above labeled “Awarded To” (the
“Participant”).

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan (the “Plan”)
wishes to award to Participant shares of Common Stock of the Company, $.01 par
value (the “Common Stock”), subject to certain restrictions and on the terms and
conditions contained in this Agreement and the Plan;

In consideration of the mutual covenants contained in this Agreement, the
parties agree as follows:



1.   Award

The Company, effective as of the date of this Agreement, grants to Participant a
restricted stock award of the number of shares of the Company’s Common Stock set
forth in the box above labeled “Number of U.S. Bancorp Common Shares” (the
“Shares”) subject to the terms and conditions of this Agreement.

1



--------------------------------------------------------------------------------



 



2.   Vesting



(a)   Subject to the terms and conditions of this Agreement, the Shares shall
fully vest on the fifth anniversary date of this award, unless the company’s TSR
performance for the 3-calendar year period following award date is at or above
median TSR of the regional banks in our peer group, in which case vesting would
accelerate to February 1 of the year following the third anniversary date of
this award, as determined by U.S. Bancorp in its sole discretion.   (b)  
Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, the Option may be
exercised in full immediately upon a “Qualifying Termination.” For purposes of
this Agreement, the following terms shall have the following definitions:



(i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).   (ii)  
“Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.  
(iii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 3(c))), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, but not limited to, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.   (iv)   “Change in Control” shall mean any of the
following occurring after the date of this Agreement:



(A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any

2



--------------------------------------------------------------------------------



 



    acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or



(B)   Individuals who, as of the date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or   (C)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any Company Entity or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination

3



--------------------------------------------------------------------------------



 



    or the combined voting power of the then outstanding voting securities of
such corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or



(D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



(v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Participant’s employment.   (vi)   “Person” shall be
defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.  
(vii)   “Qualifying Termination” shall mean a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Participant has been notified in writing more than 30 days prior to the
Announcement Date that Participant’s employment with the Company is not expected
to continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Participant’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Participant has announced in writing, prior to the
date the Company provides Notice of Termination to Participant, the intention to
terminate employment or retire, subject to the condition that any such
termination by the Company prior to Participant’s stated termination or
retirement date shall be deemed to be termination or retirement by Participant
on such stated date unless termination by the Company is for Participant’s gross
and willful misconduct.



3.   Restriction on Transfer

Until the Shares vest pursuant to Section 2 or 4 of this Agreement, none of the
Shares may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance shall be void and
unenforceable against the Company. No attempt to transfer the Shares, whether
voluntary or involuntary, by operation of law or otherwise, shall vest the
purported transferee with any interest or right in or with respect to the
Shares.



4.   Forfeiture; Early Vesting



(a)   If Participant ceases to be an employee of the Company or any Affiliate
prior to vesting of the Shares pursuant to Section 2(a) or Section 2(b), all of
Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited, except that (x) if

4



--------------------------------------------------------------------------------



 



    Participant ceases to be an employee by reason of Disability or Retirement
(as defined in Section 4(b)) the Shares shall continue to vest pursuant to
Section 2(a) and Section 2(b) as though such termination of employment had never
occurred so long as the Participant has at all times that Shares are restricted
under this Agreement complied with the terms of a properly executed
Confidentiality and Nonsolicitation Agreement between U.S. Bank and the
Participant, in all other cases, the Shares shall be immediately and irrevocably
forfeited; and (y) if Participant ceases to be an employee by reason of death
prior to the vesting of Shares under Section 2(a) or Section 2(b), Participant
or his or her estate in addition to Shares previously vested under this
Agreement shall become immediately vested, as of the date of death, in all
previously unvested Shares. Upon forfeiture, Participant will no longer have any
rights relating to the Shares, including the right to vote the Shares and the
right to receive cash dividends.



(b)   For purposes of this Agreement, (i) “Retirement” means termination of
employment (other than for gross and willful misconduct) by a person who is age
59 1/2 or older and has 10 or more years of employment with the Company or its
Affiliates, and (ii) “Disability” means leaving active employment and qualifying
for and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.



5.   Issuance and Custody of Shares



(a)   The Company shall cause the Shares to be deposited in the name of the
Participant in book entry form on the books and records of its shareholders
maintained by the Company and its stock transfer agent. Access to the Shares in
that account will be restricted. Such Shares are subject to forfeiture, are not
transferable and remain subject to the restrictions, terms and conditions
contained in the Plan and this Agreement.  



(b)   The Company or its stock transfer agent shall issue statements to the
Participant evidencing the Shares.   (c)   After any Shares vest pursuant to
Section 2 or 4 of this Agreement, the Company shall promptly release the
restriction on the Shares and authorize the stock transfer agent to issue them
to Participant or Participant’s legal representatives, beneficiaries or heirs,
as the case may be.



6.   Securities Law Compliance

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of the Shares under the Securities Act of 1933 or to effect any
state registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the New York
Stock Exchange or any other exchange upon which the Company’s Common Stock is
traded.

5



--------------------------------------------------------------------------------



 



7.   Distributions and Adjustments



(a)   In the event that any dividend or other distribution (whether in the form
of cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Shares would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available pursuant to this Agreement (including, without limitation,
the benefits or potential benefits of provisions relating to the vesting of the
Shares and any “change in control” provision), the committee of the Board of
Directors administering the Plan (the “Committee”) shall, in such manner as it
shall deem equitable or appropriate in order to prevent such diminution or
enlargement of any such benefits or potential benefits make adjustments to the
award, including adjustments in the number and type of Shares Participant would
have received; provided, however, that the number of shares covered by the award
shall always be a whole number.   (b)   Any additional shares of Common Stock,
any other securities of the Company and any other property (except for cash
dividends) distributed with respect to the Shares prior to the date the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares. Any cash dividends payable with respect to the Shares shall be
distributed to Participant at the same time cash dividends are distributed to
shareholders of the Company generally.   (c)   Any additional shares of Common
Stock, any securities and any other property (except for cash dividends)
distributed with respect to the Shares prior to the date such Shares vest shall
be promptly deposited with the Secretary or the custodian designated by the
Secretary to be held in custody in accordance with Section 5(b) hereof.



8.   Income Tax Withholding

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may, at Participant’s
election, satisfy applicable tax withholding obligations arising from the
receipt of, or lapse of restrictions relating to, the Shares by (i) electing to
have the Company withhold a portion of the Shares otherwise to be delivered with
a Fair Market Value (as such term is defined in the Plan) equal to the amount of
such taxes or (ii) delivering to the Company shares of Common Stock of the
Company or other securities with a Fair Market Value equal to the amount of such
taxes. The election must be made on or before the date that the amount of tax to
be withheld is determined.

6



--------------------------------------------------------------------------------



 



9.   Miscellaneous



(a)   This Agreement is issued pursuant to the Plan and is subject to its terms.
Participant acknowledges receipt of a copy of the Plan. The Plan is also
available for inspection on the Intranet and during business hours at the
principal office of the Company.   (b)   This Agreement shall not confer on
Participant any right with respect to continuance of employment with the Company
or any Affiliate, nor will it interfere in any way with the right of the Company
or any Affiliate to terminate such employment at any time.   (c)   Until the
Shares shall have been issued to Participant as provided in this Agreement,
Participant shall have the rights to receive cash dividends and vote the Shares,
but shall have no other rights of a shareholder with respect to the Shares.
Subject to the restrictions and terms of this Agreement, after such issuance,
Participant shall have all of the rights of a shareholder with respect to the
Shares.



10.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

U.S. BANCORP

By: Karen A. Bulman
Its: Vice President

7